TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00346-CV



                                  In re Alicia Ruth Arenas


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and request for temporary relief are denied. See

Tex. R. App. P. 52.8(a).



                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: June 5, 2015